Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 3, 2021. 

Election/Restrictions
Applicant has elected without traverse the following species: 
i) the alternative HER2 targeting sequence recited in Claim 3, which corresponds to SEQ ID NO: 1, as disclosed in [006]; 
ii) the alternative transmembrane domain, as recited in Claims 1 and 18, is CD8tm, which corresponds to SEQ ID NO:17 (Table 2); 
iii) the alternative spacer region is IgG4 (S228P, L235E, N297Q), as recited in Claim 7 and 14, which corresponds to SEQ ID NO:11 (Table 1); 
iv) the alternative costimulatory domain is 4-1BB, as recited in Claims 1, 10, 14, and 18, which corresponds to SEQ ID NO:24 (Table 3); 
v) the alternative chimeric antigen receptor amino acid SEQ ID NO is SEQ ID NO:35, as disclosed in Figure 2, but without the signal sequence, T2A and CD19t sequences, concordant with the above-elected HER2 targeting sequence, transmembrane domain, spacer region and costimulatory domains, as recited in Claims 13, 15, 21, 24, and 29-30; and 
vi) the alternative administration step is intratumorally, as recited in Claim 25. 

Amendments
           Applicant's amendments, filed May 4, 2018, is acknowledged. Applicant has cancelled Claims 2-17, 19-20, 28, and 31-32, amended Claims 1, 18, 21, 24, and 29-30, withdrawn Claims 21-27, and 29, and submitted new claims, Claims 33-49. 
	Claims 1, 18, 21-27, 29-30, and 33-49 are pending under consideration. 

Priority
This application is a 371 of PCT/US2016/060724 filed on November 4, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/251,052 filed on November 4, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on March 3, 2021 and April 8, 2021 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Drawings
The prior objection to the drawings to be in compliance with 37 CFR 1.121(d) is withdrawn in light of Applicant’s correction to Figures 1-2, which the Examiner finds persuasive.

Specification
Sequence compliance
37 CFR 1.821(d) states: "[w]here the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description of claims, even if the sequence is also embedded in the text or the description or claims of the patent application. 

2. 	The disclosure stands objected to for the following reason: 
Table 1 discloses that SEQ ID NO:10 is composed of 229 amino acids; however, the Sequence Listing of SEQ ID NO:10 provides only for 228 amino acids. Thus, the specification is discordant with the Sequence Listing. 
Applicant has amended [0026] to provide the corresponding SEQ ID NO:27 to the amino acid sequence depicted in the figure, whereby [0026] is disclosed to illustrate the IgG4 (S228P, L235E, N297Q). 
The <223> identifier of SEQ ID NO:35 should be corrected to disclose and be concordant with the S228P mutation, as is provided for in Figure 2, Table 1, and [0026].
The <223> identifier of SEQ ID NO:27 should be corrected to disclose and be concordant with the S228P mutation, as is provided for in Figure 2, Table 1, and [0026].
The <223> identifier of SEQ ID NO:34 should be corrected to disclose and be concordant with the S228P mutation, as is provided for in Figure 1, Table 1, and [0025].
The <223> identifier of SEQ ID NO:26 should be corrected to disclose and be concordant with the S228P mutation, as is provided for in Figure 1, Table 1, and [0025].
The <223> identifier of SEQ ID NO:29 should be corrected to disclose and be concordant with the IgG4 hinge and linker comprising the S228P mutation, as is provided for in Table 1.
The <223> identifier of SEQ ID NO:37 should be corrected to disclose and be concordant with the IgG4 hinge and linker comprising the S228P mutation, as is provided for in Table 1.
The <223> identifier of SEQ ID NO:30 should be corrected to disclose and be concordant with the IgG4(HL-CH3) hinge domain comprising the S228P mutation, as is provided for in Table 1.
S228P mutation, as is provided for in Table 1.
The <223> identifier of SEQ ID NO:31 should be corrected to disclose and be concordant with the IgG4(HL-CH3) hinge domain comprising the S228P mutation, as is provided for in Table 1.
The <223> identifier of SEQ ID NO:39 should be corrected to disclose and be concordant with the IgG4(HL-CH3) hinge domain comprising the S228P mutation, as is provided for in Table 1.
Applicants are required to comply with all of the requirements of 37 CFR 1.821 - 1.825. Any response to this office action that fails to meet all of these requirements will be considered non-responsive. 
37 CFR 1.821(f) states that in addition to the paper copy required by paragraph (c) of this section and the computer readable form required by paragraph (e) of this section, a statement that the content of the paper and computer readable copies are the same must be submitted with the computer readable form, e.g., a statement that "the information recorded in computer readable form is identical to the written sequence listing."
Note that if the SEQ.txt file was received via EFSWeb and the text file meets the requirements for the paper copy and CRF, no statement is required.

Response to Arguments
Applicant argues that the amendments to the specification and newly provided Sequence Listing render the prior objection(s) moot.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
Sequence Listing of SEQ ID NO:10 remains discordant with the disclosure of Table 1.
The <223> identifier of the above-listed SEQ ID NO’s should be corrected to disclose and be concordant with the S228P mutation, as is provided for in Table 1.
Applicant has not made the previously mentioned corrections.
 
Claim Objections
3. 	The prior objection to Claim 3 is withdrawn in light of Applicant’s cancellation of the claim. 

4. 	The prior objections to Claims 1, 18, and 24 are withdrawn in light of Applicant’s amendments to the claims, which the Examiner finds persuasive.

Rejoinder
5. 	Claims 1, 30, and 33-48 are allowable. The restriction requirement between alternative HER2 targeting sequence SEQ ID NO species, alternative transmembrane domain SEQ ID NO species, alternative spacer region SEQ ID NO species, alternative costimulatory domain SEQ ID NO species, and alternative chimeric antigen receptor SEQ ID NO species, as set forth in the Office action mailed on December 16, 2019, as been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 18, 21-27, 29, and 49, directed to previously non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
6. 	Claims 1, 21-27, 30, and 33-48 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The Examiner notes that Applicant’s specification fails to disclose a clear nexus and correspondence between SEQ ID NO’s 26-33 recited in Claims 40-48, and SEQ ID NO’s 34-41 recited in Claims 1, and 30-39. 

With respect to Claims 33 and 42, SEQ ID NO:35 (652aa) is disclosed to encode a human chimeric Her2scFv-IgG4(S228P,L235E,N297Q)-CD8tm-41BB-Zeta-T2A-CD19t  minus leader, T2A or CD19t, being a mature CAR processed from SEQ ID NO:27 (1021aa) which comprises said leader, T2A and truncated CD19 (syn. CD19t) [0026]. 

DIQMTQSPSSLSASVGDRVTITCRASQDVNTAVAWYQQKPGKAPKLLIYSASFLYSGVPSRFSGSRSGTDFTLTISSLQPEDFATYYCQQHYTTPPTFGQGTKVEIKGSTSGGGSGGGSGGGGSSEVQLVESGGGLVQPGGSLRLSCAASGFNIKDTYIHWVRQAPGKGLEWVARIYPTNGYTRYADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCSRWGGDGFYAMDYWGQGTLVTVSS (Her2 scFv)
ESKYGPPCPPCPAPEFEGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWY
VDGVEVHNAKTKPREEQFQSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISK
AKGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVL
DSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK (IgG4)
IYIWAPLAGTCGVLLLSLVIT (CD8tm)
KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL (41BB)
GGG
RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEG
LYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR (CD3zeta)

	SEQ ID NO:27 and SEQ ID NO:35 are free of the prior art.

The Examiner has extended the search to SEQ ID NO: 26, which comprises SEQ ID NO:34.
With respect to Claims 30 and 41, SEQ ID NO:26 encodes a human chimeric Her2scFv-IgG4(S228P,L235E,N297Q)-CD28tm-CD28gg-Zeta-T2A-CD19t. 
Applicant’s Sequence Listing fails to disclose the presence of the S228P substitution present in these molecules. 
SEQ ID NO:26 and SEQ ID NO:34 are free of the prior art. 

The Examiner has extended the search to SEQ ID NO: 30 and SEQ ID NO:38.
With respect to Claims 36 and 45, SEQ ID NO:30 appears to comprise amino acids 1-552 of SEQ ID NO:38. 
SEQ ID NO:30 encodes a human chimeric Her2scFv-IgG4(HL-CH3)-CD28tm-41BB-Zeta-T2A-CD19t. 
Applicant’s Sequence Listing fails to disclose the presence of the S228P substitution present in these molecules. 
SEQ ID NO:30 and SEQ ID NO:38 are free of the prior art. 

The Examiner has extended the search to SEQ ID NO: 31 and 39.
With respect to Claims 37 and 46, SEQ ID NO:31 appears to comprise amino acids 1-558 of SEQ ID NO:39. 
SEQ ID NO:31 encodes a human chimeric Her2scFv-IgG4(HL-CH3)-CD28tm-CD8gg-Zeta-T2A-CD19t.
Applicant’s Sequence Listing fails to disclose the presence of the S228P substitution present in these molecules. 
SEQ ID NO:31 and SEQ ID NO:39 are free of the prior art. 

The Examiner has extended the search to SEQ ID NO: 29 and 37.
With respect to Claims 35 and 44, SEQ ID NO:29 appears to comprise amino acids 1-445 of SEQ ID NO:37. 
SEQ ID NO:29 encodes a human Her2scFv-IgG4 Hinge-Linker-CD8tm-4-1BB-Zeta-T2A-CD19t
Applicant’s Sequence Listing fails to disclose the presence of the S228P substitution present in these molecules. 
SEQ ID NO:29 and SEQ ID NO:37 are free of the prior art. 

The Examiner has extended the search to SEQ ID NO: 33 and 41.
With respect to Claims 39 and 48, SEQ ID NO:32 appears to comprise amino acids 1-433 of SEQ ID NO:41. 
SEQ ID NO:33 encodes a human chimeric Her2scFv-Linker-CD8tm-41BB-Zeta-T2A-CD19t, substantially identical to SEQ ID NO:29, but lacking the IgG4 hinge ESKYGPPCPPCP motif (Table 1, SEQ ID NO:3) present in SEQ ID NO:29. 
SEQ ID NO:33 and SEQ ID NO:41 are free of the prior art. 

The Examiner has extended the search to SEQ ID NO: 32 and 40.
With respect to Claims 38 and 47, SEQ ID NO:32 appears to comprise amino acids 1-439 of SEQ ID NO:40. 
SEQ ID NO:32 encodes a human chimeric Her2scFv-Linker-CD28tm-CD28gg-Zeta-T2A-CD19t
SEQ ID NO:32 and SEQ ID NO:40 are free of the prior art. 

The Examiner has extended the search to SEQ ID NO: 28 and 36.
With respect to Claims 34 and 43, SEQ ID NO:32 appears to comprise amino acids 1-474 of SEQ ID NO:36. 
SEQ ID NO: 28 encodes a human chimeric Her2scFv-CD8hinge-CD8tm-41BB-Zeta-T2A-CD19t
SEQ ID NO:28 and SEQ ID NO:36 are free of the prior art. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

7. 	Claims 18, 29, and 49 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claims 18, 29, and 49 are rejected under 35 USC §101 because the claimed invention is directed to non-statutory subject matter.  The claim is directed to genetically modified human T cells, whereby said genetically modified T cells are to be administered to a human patient (Claim 21). Thus, the cells reasonably encompasses those cells that are present or intended to be present in a human being, said cell becoming integrated into the human being and therefore being an inseparable part of the human itself.  The scope of the claim, therefore, encompasses a human being, which is non-statutory subject matter.  As such, the recitation of the limitation “non-human” would be remedial.  See 1077 O.G. 24, April 21, 1987.
The Examiner respectfully suggests amending the claims to recite “An isolated population of human T cells” (Claims 18 and 49) and “An isolated T cell” (Claim 29).


Claim Rejections - 35 USC § 112
8. 	The prior rejection of Claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s cancellation of the claim.

Claim Rejections - 35 USC § 102
9. 	The prior rejection of Claim(s) 1-2, 5, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Morgan et al (Mol. Therapy 18(4): 843-851, 2010) is withdrawn in light of Applicant’s cancellation of Claims 2 and 5, and amendments to Claims 1 and 18 limiting the scope to the SEQ ID NO’s, limitations not taught by Morgan et al. 

10. 	The prior rejection of Claim(s) 1-2, 5, 10, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al (WO 14/031687; published February 27, 2014; U.S. equivalent 2015/0306141; of record in IDS) is withdrawn in light of Applicant’s cancellation of Claims 2, 5, and 10, and amendments to Claims 1 and 18 limiting the scope to the SEQ ID NO’s, limitations not disclosed by Jensen et al. 

Claim Rejections - 35 USC § 103
11. 	The prior rejection of Claims 1-3, 5, 10, and 18 under AIA  35 U.S.C. 103 as being unpatentable over Jensen et al (WO 14/031687; published February 27, 2014; U.S. equivalent 2015/0306141; of record in IDS) in view of Alila et al (U. S. 2013/0157961) is withdrawn for reasons discussed above.

12. 	The prior rejection of Claims 5, 7, 12, 14, and 18 under AIA  35 U.S.C. 103 as being unpatentable over Jensen et al (WO 14/031687; published February 27, 2014; U.S. equivalent 2015/0306141; of record in IDS) in view of Alila et al (U. S. 2013/0157961), as applied to Claims 1-3, 5, 10, and 18 above, and in further view of Jonnalagadda et al (J. ImmunoTherapy of Cancer 1(Suppl 1): p18;  November 7, 2013, poster abstract; Applicant’s own work cited in IDS of application 15/111,384), Zahn et al (U.S. 2013/0295116), and Forman et al (U.S. 2014/0271582; published September 18, 2014) is withdrawn for reasons discussed above.

Conclusion
13. 	Claims 1, 21-27, 30, and 33-48 are allowed.
	Claims 18, 29, and 49 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633